DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 	Response to Amendment
	The amendment filed on 02/23/2022 has been entered. As directed by the amendment: Claims 1, 3 and 13 are amended and claims 1 – 20 are pending. The amendment made to claim 13 is sufficient to overcome the new matter rejection made under 35 U.S.C. 112 (a) to the claim in the Final Rejection dated 11/23/2021.Thus, the rejection is withdrawn. Applicant’s Remarks /arguments in regard to the art rejection made under 35 U.S.C. 103 to the claims in the Final rejection dated are fully considered (See “Response to Arguments” section) and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schartner et al. (US 2008/0296276 A1), herein after called Schartner in view of Daniel et al. (US 2014/0124492 A1) and herein after called Daniel.
Regarding claim 1, Schartner discloses a welding-type system (10, (0022, FIG.1), comprising: a wire feeder configured to provide an electrode wire to a welding-type torch (a wire feeder 22 providing electrode wire to the a welding torch 18, (0022, FIG. 1)) ; and a welding-type power supply (12, FIG. 1) configured to: provide welding-type output power the welding-type torch and the wire feeder during a welding-type operation (power supply 12 configured to be connected to the welding torch 18 though terminals 14 and 16 to perform a welding-type process and wire feeder 22 receiving operational power through the same terminals , (0022, FIG. 1)); and during a non-arc period, provide power to the wire feeder as a pulsed output signal (during idle or jog state (non-arc period) the welding- type power supply is configured to provide a low power signal to the wire feeder (0041, 0057) , Note: the welding -type power supply is configured to deliver welding-type power to drive a welding-type process and wire feeder between a pair of terminals that includes an inverter configured to switch at a switching frequency to generate alternating current (AC) power, (0013, 0022), thus, is configured to provide a pulsed output power ), the welding-type power supply (12, FIG.1) comprising a controller (controller (44), FIG.1) configured to: monitor the pulsed output signal of the welding-type power supply (the controller is configured to monitor the output at terminals and is  pulse-width modulation (PWM) controller configured to generate a plurality of pulses having a minimum pulse width on time to cause the inverter to switch at the switching frequency to generate the AC power, (0012, 0013)), the pulsed output signal to provide power sufficient to operate the wire feeder (sufficient power is provided in both idle and jog state to the wire feeder (0057)); calculate a change in the pulsed output signal to the wire feeder based on the monitored pulsed output signal (during operation, welding process controller 44 monitors the output power at terminals (14, 16)  provided to  the wire feeder 22 and arc welding torch 18 via a current sensor 42 that monitors the change current flow, and a voltage sensor 45 that monitors the change in voltage and provide feedback to controller 44, (0024, FIG.1)); determine whether the wire feeder is activated or deactivated based on the change in the pulsed output signal to the wire feeder (the processor 44 determines the  voltage sensing wire feeder (VSWF) is connected to the output terminals by monitoring conditions of the welding-type power at the output terminals , (0014, 0015 and FIG.1); and control the welding-type power supply to adjust a pulse interval of the pulsed output signal to the wire feeder  (upon determining connection of the voltage sensing wire feeder (VSWF) to the output terminals and the open-circuit condition at the output terminals, the processor controls the inverter to deliver a reduced open-circuit voltage (adjusts the voltage) to the output terminals, (0015)).  
	As evidenced by the bold stricken out limitations above, Schartner does not disclose that the adjusting of the welding-type power supply from the first pulsed output value to a second pulsed output value is done in RMS values to keep the pulsed output within a predetermined threshold RMS level.
However, Daniel that teaches a system that includes an arc welding power supply
configured to output a welding waveform to a welding torch (abstract), also teaches a controller
that optimize the output pulsed waveform based on one of a desired RMS voltage set point and
a desired RMS voltage range (0006, 0026).
The advantage of achieving an RMS value for the pulsed output signal that is within a
predetermined threshold RMS level is to enable the controller to precisely adjust the output
signal based on RMS set point range 9 (FIG. 5A) efficiently monitoring RMS values to fall within
the range 9 (0044).
Therefore, it would have been obvious for someone with ordinary skill in the art at the
time of filling to modify the controller disclosed by Schartner to achieve an RMS value for the
pulsed output signal that is within a predetermined threshold RMS level in order to enable the controller to precisely adjust the output signal based on RMS set point range 6 (FIG. 5A)
efficiently monitoring RMS values to fall within the range 9 as taught in Daniel.
Regarding claim 2, Schartner in view of Daniel teaches the welding-type system of claim 1, wherein the controller is further configured to control a switched mode power supply to provide the pulsed output signal to operate the wire feeder based on a determination that the wire feeder is activated (the controller is configured to control the open circuit voltage control circuit 52 that is switch controlled based on the current sensor 42 and the voltage sensor 45 that monitor the current and voltage conditions at the pulsed output at terminals 14, 16 based on the determination of the connection state of the wire feeder, Schartner (0026, FIG.1)).
Regarding claim 3, Schartner in view of Daniel teaches the welding-type system of claim 2, wherein the controller is further configured to: control the switched mode power supply to provide a constant voltage output signal during the welding-type operation; and control the switched mode power supply to provide the pulsed output signal in response to completion of the welding type operation (the controller is configured to allow user to select a constant voltage (CV) welding-type operation and engage the switch mode open circuit output when arc outage is detected, Schartner (0033, 0057 and FIG.1)).  
Regarding claim 4, Schartner in view of Daniel teaches the welding-type system of claim 1, further comprising a calculation engine configured to compare the change in the pulsed output signal to a plurality of threshold output values (the controller is configured to compare a peak of the voltage feedback to threshold values and, if the peak is above the threshold value, engage a failsafe lockout, Schartner (0029,0030)).  
Regarding claim 5, Schartner in view of Daniel teaches the welding-type system of claim 4, wherein the controller is further configured to identify an open circuit voltage condition at the power supply if the change exceeds a first threshold output level of the plurality of threshold output values (the controller is configured to monitor the pulsed output at terminals to identify an open circuit condition and selectively engage the OCV control circuit to adjust the operational state of the switched power delivery circuit , Schartner (0012)).  
Regarding claim 6, Schartner in view of Daniel teaches the welding-type system of claim 5, wherein the amount of adjustment to the pulse interval is based on the change (the desired open circuit voltage is achieved by regulating the average output voltage between terminals 14,16, Schartner (0028)).  
Regarding claim 7, Schartner in view of Daniel teaches the welding-type system of claim 1, wherein the controller is further configured to deactivate the pulsed output signal in response to a determination that the wire feeder is not drawing power from the power supply (if no voltage sensing wire feeder is connected, the pulsed output is turned off and a touch sense circuit is enabled, Schartner (0041, FIG.4).
Regarding claim 8, Schartner in view of Daniel teaches the welding-type system of claim 1, wherein the power supply is a first power supply configured to provide power to generate an arc at the welding-type torch, and further comprising a second power supply configured to provide power to the wire feeder (power supply 12 configured to be connected to the welding torch 18 though terminals 14 and 16 to perform a welding-type process and wire feeder 22 receiving operational power through the same terminals , Schartner (0022, FIG. 1)).  
Regarding claim 9, Schartner in view of Daniel teaches the welding-type system of claim 1, wherein the controller is further configured to: monitor a time period of the calculated change in the pulsed output signal (the controller is configured to run validation process wherein a peak trap timer is incremented and checked to determine if a timeout has occurred, Schartner (0029, FIG.2)); compare the time period to a plurality of threshold time periods stored in a memory (the value of the peak trap is compared to a threshold, Schartner (0029, FIG.2)); and adjust the pulsed output signal based on the comparison (if the peak is above the threshold value, engage a failsafe lockout, Schartner (0029, FIG.2)).  
Regarding claim 10, Schartner in view of Daniel teaches the welding-type system of claim 1, further comprising a network connection, wherein the controller is further configured to receive information regarding threshold values from a remote source via the network connection to update the plurality of thresholds in memory (the controller configured to employ a process 112  for operating the inverter-based power supply during a remote MIG mode wherein process 112 continues by monitoring the output power 118 of the inverter-based power supply to determine if an arc start condition has been detected 120, Schartner (0032, FIG.3)).  
Regarding claim 11, Schartner in view of Daniel teaches the welding-type system of claim 1, wherein the controller is further configured to adjust the pulse interval by adjusting a frequency of the pulsed output signal (the controller employs a voltage reducing circuit configured to adjust the switching frequency of the inverter to reduce (adjust)a voltage of the welding-type power delivered to the output terminal, Schartner (0013, FIG.1)).  
Regarding claim 12, Schartner in view of Daniel teaches the welding-type system of claim 11, wherein the controller is further configured to adjust the pulse interval by adjusting a length of one of a higher or a lower portion of the pulsed output (the controller causes the duty cycle of the inverter to be adjusted to provide a low open-circuit voltage at the output terminals 14, 16, Schartner (0026, FIG.1)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 – 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schartner.
Regarding claim 13, Schartner discloses a welding-type system, comprising: a wire feeder to provide an electrode wire to a welding-type torch (a wire feeder 22 providing electrode wire to the a welding torch 18, (0022, FIG. 1)); and a welding-type power supply comprising: a switched mode power supply configured to output power to one or both of the welding-type torch or the wire feeder(the welding-type system includes a switched or inverter-based power supply 12 configured to be connected to the welding torch 18 though terminals 14 and 16 to perform a welding-type process and wire feeder 22 receiving operational power through the same terminals , (0022, FIG. 1)); a sense voltage circuit configured to output a sense voltage signal separate from the power provided by the switched mode power supply (voltage feedback circuit 47 that includes a voltage sensor 45 that provides voltage sensing feedback to the controller separate from the power provided by the power supply 12 through terminals 14, 16 , (0026 , FIG.1)); and a controller (controller (44), FIG.1) configured to: control the sense voltage circuit to output the sense voltage signal to an output of the power supply for the wire feeder (the voltage sensor 45  of the voltage feedback circuit 47 provides feedback to the controller 44 to control the output power at the  terminals 14, 16 that provides power to the wire feeder 22, (0026, FIG.1)); monitor a voltage feedback signal associated with the sense voltage signal at a voltage sensor (monitors the voltage conditions at the output terminals 14, 16 based on the feedback received feedback from the voltage sensor 45, (0026, FIG.1)); determine whether the wire feeder is activated or deactivated based on a change in the voltage feedback signal(the processor 44 determines the  voltage sensing wire feeder (VSWF) is connected to the output terminals by monitoring conditions of the welding-type power at the output terminals , (0014, 0015 and FIG.1); control the switched mode power supply to provide a first pulsed power output to operate the wire feeder in response to a determination that the wire feeder is activated (upon determining connection of the voltage sensing wire feeder (VSWF) to the output terminals and the open-circuit condition at the output terminals, the processor controls the inverter to deliver a reduced open-circuit voltage (adjusts the voltage) to the output terminals, (0015)); -4-U.S. Application Serial No. 16/003,697Response to Office Action dated November 23, 2021control the sense voltage circuit to continue to generate and provide the sense voltage signal and continue to monitor the sense voltage signal in response to the determination that the wire feeder is deactivated (the controller 44 continues to receives feedback from the voltage sensor 45 and, determines whether the feedback is indicative of conditions that would benefit from a low open-circuit voltage between the output terminals 14, 16. In particular, the controller communicates with the switch control 60 to selectively control the switch 58 to engage and disengage the voltage error amplifier 54 that receives feedback from the voltage sensor 45 as a first input and the low open-circuit voltage reference 56 as a second input, (0026, FIG.1)) wherein the sense voltage signal is separate from the first pulsed power output (the voltage feedback from sensor 45 is separate from the power output at the terminals 14, 16, (see FIG.1)); and in response to detecting an arc, control the switched mode power supply to output a welding-type power output (the process 112 continues by monitoring the output power 118 of the switched or inverter-based power supply to determine if an arc start condition has been detected 120 and controls to output a welding-type power, (0032, FIG.3))
Regarding claim 14, Schartner discloses the welding-type system of claim 13, wherein the controller is further configured to: determine that the wire feeder is activated based on a first change in the voltage feedback signal (by setting a Voltage Sensing wire feeder connection delay and monitoring the power output the controller determines the voltage sensing wire feeder is connected I f the touch sense voltage has collapsed, (0042, FIG.4)); and determine that the wire feeder is deactivated based on a second change in the voltage feedback signal (and the voltage sensing wire feeder is not connected if the touch sense voltage has not collapse, (0042 -0044, FIg.4)) .  
Regarding claim 15, Schartner discloses the welding-type system of claim 13, wherein the controller is further configured to determine an open circuit voltage condition at the output of the power supply for the wire feeder based on a third change in the voltage feedback signal (whenever low open-circuit voltage mode is enabled, the open circuit voltage is reduced to less than 35 volts, (0045, FIG.4)).  
Regarding claim 16, Schartner discloses the welding-type system of claim 13, wherein the controller is further configured to: sample the voltage feedback signal over a predetermined period of time (the output voltage response is monitored 184 following this event to determine if a voltage sensing wire feeder is present 186, (0039)); and determine if a value of the voltage feedback signal is increasing during the predetermined period of time; (if the voltage is above the desired low OCV threshold after the first 25 msec, it is assumed that there is no feeder connected 190, (0040)).  
Regarding claim 17, Schartner discloses the welding-type system of claim 16, wherein the controller is further configured to determine that one or more control capacitors of the wire feeder are being charged in response to a determination of an increased value (voltage sensing wire feeder has substantial storage capacitance (generally >2000 μF), wherein the resulting voltage increase as a result of the 500 μsec constant current pulse can easily be stored, (0040)).  
Regarding claim 18, Schartner discloses the welding-type system of claim 16, wherein the controller is further configured to control the switched mode power supply to provide a constant voltage output signal during a welding type operation (the controller is configured to allow user to select a constant voltage (CV) welding-type operation and engage the switch mode open circuit output when arc outage is detected, Schartner (0033, 0057 and FIG.1)).  
Regarding claim 19, Schartner discloses the welding-type system of claim 13, wherein the wire feeder is a sensing voltage wire feeder (the wire feeder 22 is a voltage sensing wire feeder 22 that receives operational power from a connection to the output terminals 14, 16, (0022, FIG.1)).  
Regarding claim 20, Schartner discloses the welding-type system of claim 13, wherein the controller receives the voltage feedback signal in a closed control loop (the controller 44 receives feedback from the voltage and current sensors 42 and 45 in a closed control loop, (0026, and see FIG.1)).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761